A petition for certification of the judgment in A-004302-15 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, limited to defendant's facial challenge to N.J.S.A. 2C:14-2(D) as unconstitutional for violating the separation of powers doctrine. In addressing that question, the Court may consider whether the State - through the sentencing record and the Attorney General guidelines - sufficiently explained its use of discretion to permit effective judicial review as required in State v. Vasquez, 129 N.J. 189 (1992), such that A.T.C.'s sentence did not violate the separation of powers doctrine; and it is further
ORDERED that the appellant may electronically serve and file a supplemental brief on or before February 5, 2019, and respondent may electronically serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before March 22, 2019.